Morse, J.,
dissenting. The Court holds that Vermont law prohibits the temporary, summary rehospitalization of an involuntary mental health patient for violating the conditions of his order of *60nonhospitalization. In doing so, the Court upsets the careful legislative balance between patients’ rights and public safety. Although purportedly based on statute, the decision cannot be reconciled with the statutory scheme. Although appearing to protect the rights of patients, the decision in fact frustrates the policy favoring outpatient treatment whenever feasible. Indeed, today’s decision benefits virtually no one, least of all M.L. and other mental health patients similarly situated. Accordingly, I respectfully dissent.
I.
An understanding of the Court’s misjudgment requires a brief overview of the governing statutory scheme. The law requires the least restrictive treatment program available for mental health patients. Before ordering that an individual be hospitalized, the trial court must consider whether appropriate treatment is available outside of a hospital setting. See 18 V.S.A. § 7617(c) (“Prior to ordering any course of treatment, the court shall determine whether there exists an available program of treatment . . . which is an appropriate alternative to hospitalization.”). The legislative policy could not be more explicit: “Outpatient or partial hospitalization shall be preferred to inpatient treatment.” Id. § 7703(a).
As this Court has recognized, the trial court may exercise its equitable powers to craft the least restrictive treatment program available consistent with the needs of the individual patient. “Although close adherence to the statutory scheme is essential, we have previously recognized that ‘[n]ot even the statutory language can be fine-tuned enough to distinguish between the varying needs and circumstances of each of the patients.’” In re A.C., 144 Vt. 37, 42-43, 470 A.2d 1191, 1194 (1984) (quoting In re M.G., 137 Vt. 521, 526, 408 A.2d 653, 656 (1979)).
Consistent with the foregoing policy, the statute provides that a court “shall order” that an involuntary mental health patient receive treatment in a nonhospital setting if it “is adequate to meet the person’s treatment needs.” 18 V.S.*A. § 7618(a). If the patient fails to comply with the order, or the alternative treatment has proved to be inadequate, the court may, “after proper hearing,” consider other treatment options, modify the order, or enter a new order directing that the patient be hospitalized for the remainder of the term. Id. § 7618(b).
The specific question before the Court is whether, as part of an individual treatment plan, an order of nonhospitalization may provide *61that a violation of its terms will result in the patient being immediately returned to the Vermont State Hospital, to be followed by a prompt judicial hearing under § 7618(b). The first point to be noted in this regard is the absence of any statutory language either expressly authorizing or prohibiting such a provision. The authority would seem, nevertheless, to be implicit in the legislative policy favoring nonhospitalization whenever feasible, and the court’s express mandate to craft a treatment plan consistent with this policy tailored to the individual needs of the patient.
The facts here present a classic case in point. M.L.’s treating psychiatrist testified, and the trial court found, that an order of nonhospitalization would not be prudent unless the treatment plan included provisions for summary return. As accurately detailed in the Court’s opinion, M.L. has been diagnosed with schizophrenia for years, has been obsessed with a woman, A.K., who works in the Shaftsbury state police barracks, has a history of violent and impulsive conduct, and has controlled his behavior through medication and therapy. With the support of his treating psychiatrist, M.L. was placed in a nonhospitalized community-treatment setting. The treatment plan set forth in the order of nonhospitalization provided that he could be returned to the State Hospital, and afforded a hearing within seventy-two hours, if he eloped from the program more than once within a week, visited A. K., or traveled to her home or place of work.
These conditions were carefully designed to protect M.L. from the harmful effects of long-term institutionalization and, at the same time, adequately safeguard A.K. should M.L. attempt to contact her. Despite his demonstrated ability to function successfully in the community, M.L. had not recognized or understood his obsession with A.K., and needed to know that his return was a “certainty if he violated] these restrictions.” The trial court thus found, based on the evidence, that the summary return provision constituted an “essential component” of M.L.’s treatment program.
The Court is persuaded, nevertheless, that the summary return condition violates the statutory requirement of a hearing prior to modification of the nonhospitalization order or the entry of a new order of hospitalization. 18 V.S.A. § 7618(b). On the contrary, the order is perfectly consistent with the statutory scheme. No modification of the existing treatment program or new order of hospitalization may occur until the statutory hearing, which must be requested within seventy-two hours of M.L.’s return. Nor does the provision effectively eviscerate the hearing requirement or “escalate[] form *62over substance,” as the Court charges. 167 Vt. at 57, 702 A.2d at 94. A prehearing emergency hold of approximately seventy-two hours does not remotely resemble a post-hearing hospitalization order of ninety days. To equate the two is to exalt form over substance.
Again, the issue must be viewed in its overall statutory context. In addition to an' order of nonhospitalization, the State Hospital may “conditionally discharge . . . any patient who may be safely and properly cared for in a place other than the hospital.” Id. § 8007(a). A conditional discharge becomes absolute at the end of its term, and thus represents a substantial step beyond nonhospitalization toward independence. See id. § 8007(c). Yet even in these circumstances, as we held in G.T v. Stone, 159 Vt. 607, 613, 622 A.2d 491, 494 (1992), a patient may in an emergency be immediately rehospitalized if afforded a prompt post-commitment hearing. It would be irrational under the existing statutory scheme to allow summary rehospitalization of a conditionally discharged patient who is close to completion of a treatment program, while disallowing the same for a patient on an order of nonhospitalization in an ongoing treatment program.
As the trial court here noted, the emergency-hold provisions of 18 V.S.A. §§ 7504 and 7505, to which the Court in G.T. referred, do not represent a practical alternative to the summary-return condition in his nonhospitalization order. Both statutes are designed for the person “in need of treatment” whose behavior suggests an imminent danger to the patient or others. M.L. is in a different category; he is already in treatment, and as such the State need only demonstrate that he is “in need of further treatment,” i.e., a patient “who, if such treatment is discontinued, presents a substantial probablility that in the near future his condition will deteriorate and he will become a person in need of treatment.” 18 V.S.A. § 7101(16); see In re P.S., 167 Vt. 63, 72, 702 A.2d 98, 103 (1997). If M.L. eloped from the program, he might or might not represent an imminent danger to A.K., but based upon his treatment history there is certainly a substantial probability of such danger. The threat to A.K. could eventuate, moreover, before a formally scheduled hearing occurred.
The summary-return provision, in short, represented a legitimate and practical means of accommodating the patient’s interests and the public safety.
II.
Relying on Stone, M.L. also contends that the summary-return provision violates his constitutional right to due process. On the *63contrary, with respect to individuals on conditional discharge, Stone held that summary commitment was constitutional when the specific facts giving rise to the imminent danger were documented, and an adequate hearing was initiated promptly thereafter. 159 Vt. at 613, 622 A.2d at 494. M.L.’s order of nonhospitalization contained similar due process protections. It set forth specific provisions which, if violated, would signal a substantial likelihood of danger to A.K. based upon his treatment history, and required a hearing shortly after his return. The process afforded was thus sufficient for a patient on an order of nonhospitalization with a treatment history akin to M.L.’s.
The Court has done patients like M.L. no favor by increasing the likelihood of their prolonged stay in the hospital as opposed to community-based treatment. Accordingly, I would affirm the judgment. I am authorized to say that Chief Justice Allen joins in this dissent.